Citation Nr: 0633216	
Decision Date: 10/26/06    Archive Date: 11/14/06	

DOCKET NO.  97-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had service from October 1965 to October 1967.  

This matter originally came before the Board of Veterans 
Appeals (BVA or Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  In a decision dated September 2000 the 
Board determined that new and material evidence had been 
submitted to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder and denied 
the veteran's claim on the merits.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) and in an Order dated in 
September 2001, the Court vacated the Board's decision.  

The case was subsequently returned to the Board, and in 
November 2003 the Board returned the case to the RO for 
additional development.  Following completion of the 
requested development, the case was returned to the Board for 
further review, but in a decision dated in December 2004 the 
Board again remanded the claim for additional development.  
The case was subsequently returned to the Board for further 
appellate review.

The Board finds that this matter must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, to ensure compliance with applicable law.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

The development directed by the Board in its last remand was 
not accomplished.  
The law mandates that where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In its previous remand, the Board directed that the veteran 
be afforded a VA examination to determine the etiology of any 
psychiatric disorder that may be present and directed the 
examiner to offer an opinion as to the likelihood that any 
current diagnosed disorder was related to service.  While the 
veteran was afforded a VA examination in February 2005, which 
concluded with a pertinent diagnosis of an anxiety disorder, 
a requested opinion as to the etiology of that disorder was 
not provided.  The only opinion offered following the 
examination was that there was no evidence in the claims 
file, clinical history and mental status examination to 
establish the diagnosis of schizophrenia.  

Since psychiatric symptomatology was noted in the veteran's 
service medical records, including a June 1967 entry with an 
impression of anxiety, insomnia, and mild depression 
recorded, an opinion is mandated as to the etiology of the 
anxiety disorder diagnosed following the February 2005 VA 
examination.  

Because the law mandates this action, the claim is again 
REMANDED to the RO, via the AMC in Washington, DC for the 
following actions:

The veteran's claims file should be 
referred to the examiner who performed 
the February 2005 VA mental disorders 
examination for further review.  (If that 
physician is no longer available, the 
veteran's claims file should be referred 
to another appropriate physician.)  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and specifically render an 
opinion as to whether the anxiety 
disorder diagnosed following the February 
2006 VA examination is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  The examiner 
must also state the bases for such an 
opinion.  



When the development requested has been completed, the case 
should then be reviewed by the RO on the basis of the 
additional evidence.  The RO/AMC is directed to specifically 
ascertain if the information requested of the VA examiner has 
been elicited, and it should take such additional development 
action as it deems proper with respect to the claim.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claim, 
the RO shall issue the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



